                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR 19-146-JCC
10                            Plaintiff,                  MINUTE ORDER
11            v.

12    CHRISTIAN DJOKO,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          Having considered the unopposed motion of the defendant Christian Djoko, the records
18   and files herein, and the motion for continuance of the pretrial motions date, the Court hereby
19   makes the following findings:
20          1. The Court finds that a failure to grant the requested extension would deny counsel the
21   reasonable time necessary for effective preparation, taking into account the exercise of due
22   diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(ii).
23          2. The Court further finds that the ends of justice will be served by ordering an extension
24   for the time in which to file pretrial motions.
25          IT IS THEREFORE ORDERED that the time within which pretrial motions must be filed
26   in this case is extended from August 29, 2019, to September 30, 2019.


     MINUTE ORDER
     CR 19-146-JCC
     PAGE - 1
 1         DATED this 3rd day of September 2019.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Tomas Hernandez
 4
                                                   Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR 19-146-JCC
     PAGE - 2
